DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive. 
Applicant argued that, “Kavovit fails to teach or suggest "the first flap overlaps the second flap," as recited in independent claim 1, and similarly recited in independent claims 12 and 17. Instead Kavovit teaches a convertible pillow purse 10 and a knapsack 100. The Office Action points to the knapsack 100 in FIGS. 6A and 6C. Particularly, the Office Action notes that the first pillow portion 118 is the first flap, and the second pillow portion 120 is the second flap. It further states that the flaps are "overlapping (Paragraph 31 states that hook and loop fasteners may be substituted for zippers [124], which then would necessarily require an overlap of the two panels to operate to secure the two panels)". Applicant respectfully disagrees. The zipper 124 shown in FIGS 6A-6E does not show any overlapping between the first pillow portion 118 and the second pillow portion 120. In stark contrast, the first pillow portion 118 never overlaps with the second pillow portion 120. Instead, the zipper 124 is shown disposed between the first pillow portion 118 and the second pillow portion 120. It is the zipper 124 element that comes8 into contact with the first pillow portion 118 on a first side of the zipper 124 and the second pillow portion 120 on a second side of the zipper 124. The Office Action asserts that the use of a hook and loop fastener would "necessarily require overlapping". This is clearly not true and certainly not shown in Kavovit. Applicant is uncertain how any overlapping would take place since the Kavovit does not specifically teach, show or disclose any overlapping of the first pillow portion 118 and the second pillow portion 120. The construction suggested by the Office Action is confusing and would render Kavovit's 
This is not found persuasive. As discussed in Paragraph 31, the zipper may be substituted for hook and loop fasteners. Hook and loop fasteners by definition must overlap in order to secure to one another. Thus the flaps would necessarily overlap in that embodiment, even though it is not shown in the figures. 
Applicant also argued, “As to independent claims 12 and 17, Applicant's reversible pillow may operate without the use of a fastener. Applicant's reversible pillow is structurally constructed to maintain an internal storage compartment in its overlapping pocket configuration without a fastener in both, the first position and the reversed inside-out second position. This is very different from Kavovit, which without a zipper could not maintain any structural construction with an internal compartment. In fact, without a zipper, the first pillow portion 118 and the second pillow portion 120 could not form an internal compartment and would simply flop about support member 122 without any defined storage compartment. Without a zipper or fastener of any sort, Kavovit simply is un-useable.”
This is not found persuasive. The claim does not use consisting of language or other negative language to exclude a fastener, and thus Kavovit continues to read on the claim. 
Applicant then argued, “Furthermore, Kavovit specifically teaches against "switching, while maintaining the predetermined size of the opening, the reversible pillow" between the first and the reversed, second position as recited in claim 17. Support for the revision to the claims is found in FIGS. 1, 9, 14-17 and 19. It is essential that the zipper 124 in Kavovit be released and opened (thereby widening the size of its opening) to allow the first pillow portion 118 and the second pillow portion 120 to be reverse in position.”

Applicant also argued, “Claims 7, 10, 11, 16, and 20 stand rejected under 35 USC §103 over U.S. Patent Publication 2013/0255000 to Kavovit in view of U.S. Patent Publication 2012/0203281 to Russo. This rejection is respectfully traversed. Russo is provided to teach or suggest a reversible pillow resembling a character. Applicant respectfully disagrees. Russo teaches a container 10 having a storage compartment into which a cape and a head covering is stored and can be withdrawn from the container 10 and worn on the user such as shown in FIG. 9. As shown, the container 10 has nothing to do with the costume and is not worn as any part thereof. Having the container 10 off will not affect any portion of the aesthetic appearance of the costume in any way. This is quite different from the applicant’s recited use of the reversible pillow as being an integral part of the costume such as shown in Applicant's FIGS 23-24. Furthermore, Russo also fails to make up for the deficiencies of Kavovit described in detail above with respect to independent claims 1, 12 and 17.”
This is not found persuasive. Kavovit teaches a container and pillow combination, and Russo teaches a costume and container combination; when combined together Russo and Kavovit result in a combination of container pillow and costume. Russo’s purpose is to have a costume which can be stored in a backpack, and Kavovit is a pillow to be stored in a backpack. Having a costume and pillow stored in a backpack would have been obvious to one of ordinary skill in the art in order to add additional function to the backpack and allow a user to easily carry and access pillow functions and costume functions of the device.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 9, 12-15 and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Kavovit (US Patent Application Publication 20130255000).
Regarding claim1, Kavovit teaches a reversible pillow (Figure 6a; 100) comprising: a first panel with a seam located around its perimeter (Figure 6c; the bottom panel that 122 is pointing to, there is a seam indicated around it’s edges); a first flap attached to a portion of the first panel at the seam (Figure 6c; the first flap is the portion on the left of the zipper 124, where 118 is marked); a second flap (Figure 6c; the portion on the right of the zipper 124, where 120 is marked) attached to another portion of the first panel at the seam, the first flap overlaps the second
Regarding claim 2, Kavovit teaches at least one of the first panel, the first flap or the second flap has a pocket disposed therein (Figure 6a; 142).
Regarding claim 3, Kavovit teaches the pocket has a zipper closure (Figure 6a; 144).
Regarding claim4, Kavovit teaches a first material lining of the first storage compartment is different from a second lining of the second storage compartment (Paragraph 38).
Regarding claim6, Kavovit teaches at least one of material linings is a soft material (Paragraph 38).
Regarding claim9, Kavovit teaches the reversible pillow has a loop or handle attached thereto (Figure 6a; the handle is shown between where 114 and 118 are marked (the handle is unmarked)).
Regarding claim 12, Kavovit teaches a reversible pillow (Figure 6a; 100) comprising: a first panel with a seam located around its perimeter (Figure 6c; the bottom panel that 122 is pointing to, there is a seam indicated around it’s edges): a first flap attached to a portion of the first panel at the seam (Figure 6c; the first flap is the portion on the left of the zipper 124, where 118 is marked); a second flap (Figure 6c; the portion on the right of the zipper 124, where 120 is  marked); and a second flap (Figure 6c; where 120 is marked) attached to another portion of the first panel at the seam and the first flap overlaps the second flap (Paragraph 31 states that hook and loop fasteners may be substituted for the zippers, which then would necessarily require an overlap of the two panels to operate to secure the two panels), wherein the first panel, the first flap and the second flap are attached to each other to define a first storage compartment (Figure 6c; when the zipper opens between 122 and 120 is the storage compartment); and the reversible pillow is adapted to switch between: a first position (Figure 6a), in which the pair of flaps overlap to cover the storage compartment (Paragraph 31 states that hook and loop fasteners may be substituted for the zippers, which then would necessarily require an overlap of 
Regarding claim 13, Kavovit teaches a fastener (Figure 6c, 124) attached to the first flap and the second flap and is adapted to secure the flaps closed over the first or second storage compartment, 
Regarding claim 14, Kavovit teaches at least one of the first panel, the first flap or the second flap has a pocket (Figure 6a; 142) disposed therein.
Regarding claim15, Kavovit teaches a first material lining of the first storage compartment is different from a second lining of the second storage compartment (Paragraph 38).
Regarding claim17, Kavovit teaches a method of reversing a pillow comprising: providing a first panel with a seam located around its perimeter (Figure 6c; the bottom panel that 122 is pointing to, there is a seam indicated around it’s edges); attaching a first flap to the first panel along one edge of the seam (Figure 6c; the first flap is the portion on the left of the zipper 124, where 118 is marked); attaching a second flap (Figure 6c; where 120 is marked) to the first panel along a second edge of the seam so that the first flap and the second flap overlap each other (Paragraph 31 states that hook and loop fasteners may be substituted for the zippers, which then would necessarily require an overlap of the two panels to operate to secure the two panels) and define an opening of a predetermined size (Figure 6d; the opening defined by the zipper 124 does not change in size as the zipper is always the same length) defining a storage compartment bounded by the first panel, the first flap and the second flap (Figure 6c; when the zipper opens between 122 and 120 is the storage compartment); and switching, while maintaining the predetermined size of the opening (Figure 6c to 6d, the opening defined by zipper 124 is the same size), the reversible pillow between: a first position (Figure 6a), in which the pair of flaps overlap to cover the storage compartment, and a second position (Figure 6e), reversed from the first position, in which the first panel and the pair of flaps are turned inside out defining a second reversed storage compartment (Figure 6E; 136 and 118 are turned inside out and when the zipper 124 is opened the inside would be the storage compartment).
Regarding claim 18, Kavovit teaches securing the pair of flaps to each other over the internal compartment with a fastener (Figure 6c, 124). 
Regarding claim 19, Kavovit teaches storing an object within the internal compartment (Figure 2B shows objects stored inside the internal compartment which is flipped inside out to form the pillow).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavovit (US Patent Application Publication 20130255000) in view of Carlile (US Patent Application Publication 20180064269).
Regarding claim 5, Kavovit does not teach at least one of material linings is a durable material capable of enduring harsh outside environments. Carlile teaches at least one of material linings is a durable material capable of enduring harsh outside environments (Figure 3d .
Claims 7, 10, 11, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavovit (US Patent Application Publication 20130255000) in view of Russo (US Patent Application Publication 20150203281).
Regarding claim 7, Kavovit does not teach the reversible pillow resembles a character. Russo teaches the reversible pillow resembles a character (Figure 9; the bag includes a hood with horns (at 130) and a cape (at 100) which resembles a character). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to form the pillow and bag of Kavovit to resemble a character and include costume elements as in Russo to allow the pillow to appeal to children and increase the uses for the pillow/bag, such as allowing the pillow/bag to be played with by a child.
Regarding claim 10, Kavovit does not teach the reversible pillow includes a blanket with a fastener adapted to be worn as a cape, and wherein the blanket is stored in the storage compartment. Russo teaches the reversible pillow includes a blanket (Figure 9; 100) with a fastener (Figure 9; the fastener is the portion holding 100 to bag 16) adapted to be worn as a cape (Figure 9; as shown), and wherein the blanket is stored in the storage compartment (Figure 8; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to form the pillow and bag of Kavovit to resemble a character and include costume elements as in Russo to allow the pillow to appeal to children and increase the uses for the pillow/bag, such as allowing the pillow/bag to be played with by a child.
Regarding claim 11, Kavovit does not teach the reversible pillow and the cape are worn as a costume, and wherein the reversible pillow is worn as a hat or head cover. Russo teaches the reversible pillow and the cape are worn as a costume (Figure 9; as shown), and wherein the reversible pillow is worn as a hat or head cover (Figure 9; the hood portion of the bag is worn as a hat or head cover, when applied to the bag of Kavovit this would result in the pillow bag of Kavovit being worn as a hat or head cover). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to form the pillow and bag of Kavovit to resemble a character and include costume elements as in Russo to allow the pillow to appeal to children and increase the uses for the pillow/bag, such as allowing the pillow/bag to be played with by a child.
Regarding claim 16, Kavovit does not teach a kit comprising: the reversible pillow worn as a hat or head cover, and a blanket having a fastener adapted to be worn as a cape, wherein the blanket is capable of being stored in the storage compartment during non- use, and wherein the reversible pillow and blanket are complimentary parts of a matching costume. Russo teaches a kit comprising: the reversible pillow worn as a hat or head cover (Figure 9; the hood portion of the bag is worn as a hat or head cover, when applied to the bag of Kavovit this would result in the pillow bag of Kavovit being worn as a hat or head cover), and a blanket (Figure 9; 100) having a fastener (Figure 9; the fastener is the portion holding 100 to bag 16) adapted to be worn as a Cape (Figure 9; as shown), wherein the blanket is capable of being stored in the storage compartment during non- use (Figure 8; as shown), and wherein the reversible pillow and blanket are complimentary parts of a matching costume (Figure 9; as shown). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to form the pillow and bag of Kavovit to resemble a character and include costume elements as in Russo to allow 
Regarding claim 20, Kavovit does not teach wearing the pillow over the head of a user as a hat or mask, and the object stored within as a complimentary article of a costume. Russo teaches wearing the pillow over the head of a user as a hat or mask (Figure 9; the hood portion of the bag is worn as a hat or head cover, when applied to the bag of Kavovit this would result in the pillow bag of Kavovit being worn as a hat or head cover), and the object stored within as a complimentary article of a costume (Figure 8; 100 can be stored within, and Figure 9, as shown 100 is a complementary part of the costume). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to form the pillow and bag of Kavovit to resemble a character and include costume elements as in Russo to allow the pillow to appeal to children and increase the uses for the pillow/bag, such as allowing the pillow/bag to be played with by a child.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kavovit (US Patent Application Publication 20130255000) in view of Russo (US Patent Application Publication 20150203281) further in view of Smoot (US Patent Application Publication 20130171906).
Regarding claim 8, Kavovit does not teach the character has appendages extending from the seams. Russo teaches the character has appendages (Figure 9; horns, as shown above 130). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to form the pillow and bag of Kavovit to resemble a character and include costume elements as in Russo to allow the pillow to appeal to children and increase the uses for the pillow/bag, such as allowing the pillow/bag to be played with by a child. Russo does not teach the appendages extending from the seams. Smoot teaches the appendages extending from the seams (Figure 7 shows the ears on the dog head extending from seams (all unnumbered). It would have been .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362.  The examiner can normally be reached on M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MORGAN J MCCLURE/Examiner, Art Unit 3673  
/NICHOLAS F POLITO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        8/16/2021